Heretofore, the judgment of this Court was rendered by Associate Justice Watts, as the organ of the Court, reversing the judgment of the Circuit Court and remanding the cause for a new trial. Within ten days ensuing, and before our judgment had been remitted to the Circuit Court, the respondent obtained an order for the stay of the remittitur until they could perfect their appeal to the Supreme Court of the United States or until their petition for a rehearing could be had. The appellant's counsel consented to a rehearing.
Since the judgment of our Court has been rendered, the Supreme Court of the United States by three cases, filed on January 6, 1913, in the cases of Adams Express Co., Plaintiffin Error, v. E.H. Croninger; Chicago and St. Paul,Minneapolis and Omaha Railway Co., Petitioner, v. Bud R.Latta, and Chicago, Burlington and Quincy Railway Co.,Plaintiff in Error, v. Fred. Miller, 226 U.S. 491,57 L.Ed. 148, Ad. Sheets L.Ed. No. 6, have decided contrary to the *Page 138 
law as laid down by this Court, and have decided as contended for by the respondents.
We are bound by these decisions and the judgment of this Court is that the judgment of the Court be affirmed.